          Case 3:18-cv-05106-BHS Document 34 Filed 09/16/19 Page 1 of 7



 1
                                            THE HONORABLE BENJAMIN H. SETTLE
 2

 3

 4
                          UNITED STATES DISTRICT COURT
 5                       WESTERN DISTRICT OF WASHINGTON
                                   AT SEATTLE
 6

 7   MADELEINE GARZA, an individual,
                                             No. 3:18-cv-05106-BHS
 8                            Plaintiff,
                                             DECLARATION OF DARRELL L.
 9        vs.                                COCHRAN IN SUPPORT OF
                                             PLAINTIFF’S OPPOSITION TO
10   NATIONAL RAILROAD PASSENGER             DEFENDANT NATIONAL
     CORPORATION d/b/a AMTRAK,               RAILROAD PASSENGER
11                                           CORPORATION’S MOTION FOR
                            Defendant.       SUMMARY JUDGMENT ON
12                                           PUNITIVE DAMAGES AND CPA
                                             CLAIM
13

14

15

16

17

18

19

20

21

22

23

24

25

26   DECLARATION OF DARRELL L. COCHRAN IN
     SUPPORT OF PLAINTIFF’S OPPOSITION TO
     DEFENDANT NATIONAL RAILROAD
                                                               A Professional Limited Liability Company
     PASSENGER CORPORATION’S MOTION FOR
     SUMMARY JUDGMENT ON PUNITIVE                       911 Pacific Avenue, Suite 200
                                                             Tacoma, WA 98402
     DAMAGES AND CPA CLAIM                         Phone: (253) 777-0799 Facsimile: (253) 627-0654
     3:18-cv-05106-BHS                                          www.pcvalaw.com
               Case 3:18-cv-05106-BHS Document 34 Filed 09/16/19 Page 2 of 7



 1

 2             I, Darrell L. Cochran, hereby declare as follows:

 3             1.     I am one of the attorneys for plaintiff Madeleine Garza, base this declaration

 4   upon personal knowledge, and am competent to testify to the matters set forth herein.

 5             2.     Attached as Exhibit 1 are true and correct copies of email exchanges between

 6   Amtrak employees after the December 18, 2017 derailment, which referred to a July 2017

 7   Amtrak over speed derailment.

 8             3.     Attached as Exhibit 2 are true and correct copies of excerpts from the deposition

 9   of Justin Meko taken May 20, 2019.

10             4.     Attached as Exhibit 3 are true and correct copies of excerpts from the NTSB

11   Accident Report for “Derailment of Amtrak Passenger Train 188, Philadelphia, Pennsylvania,

12   May 12, 2016.”

13             5.     Attached as Exhibit 4 are true and correct copies of excerpts from the deposition

14   of Stephen Preshlock taken May 2, 2019.

15             6.     Attached as Exhibit 5 is a true and correct copy of FRA Safety Advisory 2015-

16   03, June 12, 2015.

17             7.     Attached as Exhibit 6 is a true and correct copy of Exhibit 17 to the deposition

18   of Theresa Impastato taken on April 17, 2019 (§11406 to Fixing America’s Surface

19   Transportation (FAST) Act, Pub. L. No. 114-94).

20             8.     Attached as Exhibit 7 are true and correct copies of excerpts from the deposition

21   of Shane Tuffy taken May 17, 2019.

22             9.     Attached as Exhibit 8 are true and correct copies of excerpts from the deposition

23   of Ray Presley taken April 12, 2019.

24

25
      DECLARATION OF DARRELL L. COCHRAN IN
      SUPPORT OF PLAINTIFF’S OPPOSITION TO
26
      DEFENDANT NATIONAL RAILROAD
      PASSENGER CORPORATION’S MOTION FOR                                       A Professional Limited Liability Company

      SUMMARY JUDGMENT ON PUNITIVE                                      911 Pacific Avenue, Suite 200
      DAMAGES AND CPA CLAIM                                                  Tacoma, WA 98402
      3:18-cv-05106-BHS                                            Phone: (253) 777-0799 Facsimile: (253) 627-0654
                                                                                www.pcvalaw.com

      1 of 6
               Case 3:18-cv-05106-BHS Document 34 Filed 09/16/19 Page 3 of 7



 1
               10.   Attached as Exhibit 9 is a true and correct copy of Exhibit 2 to the deposition of
 2
     Jeff Greenwell taken February 13, 2019.
 3
               11.   Attached as Exhibit 10 are true and correct copies of excerpts from the
 4
     deposition of Jeff Greenwell taken February 13, 2019.
 5
               12.   Attached as Exhibit 11 is a true and correct copy of Exhibit 14 to the deposition
 6
     of Ray Presley taken April 12, 2019 (General Order 2017-S07).
 7
               13.   Attached as Exhibit 12 are true and correct copies of excerpts from the
 8
     deposition of Theresa Impastato taken April 17, 2019.
 9
               14.   Attached as Exhibit 13 are true and correct copies of excerpts from the
10
     deposition of Jonathan Hines taken May 17, 2019.
11
               15.   Attached as Exhibit 14 is a true and correct copy of Ex. 15 to the deposition of
12
     Ray Presley taken April 12, 2019 (Tanner Lingafelter Interview).
13
               16.   Attached as Exhibit 15 are true and correct copies of excerpts from the
14
     deposition of Steve Reaves taken May 1, 2019.
15
               17.   Attached as Exhibit 16 is a true and correct copy of Ex. 6 to the deposition of
16
     Jeff Greenwell taken February 13, 2019 (Railway Timetable for the Point Defiance Bypass
17
     route).
18
               18.   Attached as Exhibit 17 are true and correct copies of email exchanges regarding
19
     Sounder Commuter Rail Timetable No. 2 (NRPC_AMTRAK_004356-004357).
20
               19.   Attached as Exhibit 18 is a true and correct copy of the Sound Transit Timetable
21
     attached to an email exchange in Exhibit 17 (NRPC_AMTRAK_004358-004363).
22
               20.   Attached as Exhibit 19 are true and correct copies of email exchanges regarding
23
     Scheduling Change Notice – Cascades Service (NRPC_AMTRAK_09356-009358).
24

25
      DECLARATION OF DARRELL L. COCHRAN IN
      SUPPORT OF PLAINTIFF’S OPPOSITION TO
26
      DEFENDANT NATIONAL RAILROAD
      PASSENGER CORPORATION’S MOTION FOR                                     A Professional Limited Liability Company

      SUMMARY JUDGMENT ON PUNITIVE                                    911 Pacific Avenue, Suite 200
      DAMAGES AND CPA CLAIM                                                Tacoma, WA 98402
      3:18-cv-05106-BHS                                          Phone: (253) 777-0799 Facsimile: (253) 627-0654
                                                                              www.pcvalaw.com

      2 of 6
               Case 3:18-cv-05106-BHS Document 34 Filed 09/16/19 Page 4 of 7



 1
               21.   Attached as Exhibit 20 are true and correct copies of excerpts from the
 2
     deposition of Jim Blair taken June 12, 2019.
 3
               22.   Attached as Exhibit 21 are true and correct copies of email exchanges regarding
 4
     application with the FRA for a safety waiver (NRPC_AMTRAK_008115-008117) AND
 5
     EMAIL EXCHANGES REGARDING Cascades approval for December 18, 2019
 6
     (NRPC_AMTRAK_009508, 009868, 010459).
 7
               23.   Attached as Exhibit 22 is a true and correct copy of Trains Magazine November
 8
     9, 2017 article – New bypass route set to pen near Seattle Dec. 15.
 9
               24.   Attached as Exhibit 23 are true and correct copies of email exchanges regarding
10
     FAST Act Implementation (NRPC_AMTRAK_019432, 019930-019932).
11
               25.   Attached as Exhibit 24 are true and correct copies of email exchanges regarding
12
     Agreement for Point Defiance Bypass Testing and Special Train (NRPC_AMTRAK_021178-
13
     021179).
14
               26.   Attached as Exhibit 25 are true and correct copies of excerpts from the NTSB
15
     report regarding Amtrak Train Collision with Maintenance-of-Way Equipment, Chester,
16
     Pennsylvania, April 3, 2016.
17
               27.   Attached as Exhibit 26 are true and correct copies of excerpts from the
18
     deposition of Chris Bradasich taken February 13, 2019.
19
               28.   Attached as Exhibit 27 are true and correct copies of excerpts from the
20
     deposition of Kurt Laird taken March 6, 2019.
21
               29.   Attached as Exhibit 28 are true and correct copies of excerpts from the NTSB
22
     interview transcript of Conductor B. Tanner Lingafelter.
23
               30.   Attached as Exhibit 29 are true and correct copies of excerpts from the
24
     deposition of Madeleine R. Garza taken February 26, 2019.
25
      DECLARATION OF DARRELL L. COCHRAN IN
      SUPPORT OF PLAINTIFF’S OPPOSITION TO
26
      DEFENDANT NATIONAL RAILROAD
      PASSENGER CORPORATION’S MOTION FOR                                    A Professional Limited Liability Company

      SUMMARY JUDGMENT ON PUNITIVE                                   911 Pacific Avenue, Suite 200
      DAMAGES AND CPA CLAIM                                               Tacoma, WA 98402
      3:18-cv-05106-BHS                                         Phone: (253) 777-0799 Facsimile: (253) 627-0654
                                                                             www.pcvalaw.com

      3 of 6
               Case 3:18-cv-05106-BHS Document 34 Filed 09/16/19 Page 5 of 7



 1
               31.   Attached as Exhibit 30 are true and correct copies of Madeleine R. Garza’s train
 2
     ticket and receipt.
 3
               32.   Attached as Exhibit 31 is a true and correct copy of the Order Granting in Part
 4
     and Denying in Part Defendant’s Motion for Summary Judgment filed in Harris v. National
 5
     Railroad Passenger Corporation d/b/a Amtrak, No. C18-134 BHS.
 6

 7
               I DECLARE UNDER PENALTY AND PERJURY UNDER THE LAWS OF THE
 8
     UNITED STATES THAT THE FOREGOING IS TRUE AND CORRECT.
 9
               DATED this 16th day of September, 2019.
10

11

12

13
                                           By:     /s/ Darrell L. Cochran
14

15                                                 Darrell L. Cochran

16

17

18

19

20

21

22

23

24

25
      DECLARATION OF DARRELL L. COCHRAN IN
      SUPPORT OF PLAINTIFF’S OPPOSITION TO
26
      DEFENDANT NATIONAL RAILROAD
      PASSENGER CORPORATION’S MOTION FOR                                    A Professional Limited Liability Company

      SUMMARY JUDGMENT ON PUNITIVE                                   911 Pacific Avenue, Suite 200
      DAMAGES AND CPA CLAIM                                               Tacoma, WA 98402
      3:18-cv-05106-BHS                                         Phone: (253) 777-0799 Facsimile: (253) 627-0654
                                                                             www.pcvalaw.com

      4 of 6
               Case 3:18-cv-05106-BHS Document 34 Filed 09/16/19 Page 6 of 7



 1                                       CERTIFICATE OF SERVICE
 2             I, Sarah Awes, hereby declare under penalty of perjury under the laws of the State of
 3   Washington that I am employed at Pfau Cochran Vertetis Amala PLLC and that on today’s
 4
     date, I served the foregoing via Email / U.S. Mail / Process Service to the following individuals:
 5
               Tim Wackerbarth
 6             Andrew Yates
               Warren Babb
 7             Lane Powell, PC
               1420 Fifth Ave. Ste. 4200
 8             PO Box 91302
               Seattle, WA 98111-9402
 9
               Attorneys for Defendant
10
               Mark S. Landman, Pro Hac Vice
11             John A. Bonventre, Pro Hac Vice
               Landman Corsi Ballaine & Ford, PC
12             120 Broadway, 13th Floor
               New York, NY 10271
13
               Attorneys for Defendant
14
               Kim Putnam
15             Kathryn N. Potvin
               Dustin Dailey
16             Putnam Lieb Potvin
               907 Legion Way SE
17             Olympia, WA 98501
18             Attorneys for Plaintiff
19

20

21

22

23

24

25
      DECLARATION OF DARRELL L. COCHRAN IN
      SUPPORT OF PLAINTIFF’S OPPOSITION TO
26
      DEFENDANT NATIONAL RAILROAD
      PASSENGER CORPORATION’S MOTION FOR                                     A Professional Limited Liability Company

      SUMMARY JUDGMENT ON PUNITIVE                                    911 Pacific Avenue, Suite 200
      DAMAGES AND CPA CLAIM                                                Tacoma, WA 98402
      3:18-cv-05106-BHS                                          Phone: (253) 777-0799 Facsimile: (253) 627-0654
                                                                              www.pcvalaw.com

      5 of 6
              Case 3:18-cv-05106-BHS Document 34 Filed 09/16/19 Page 7 of 7



 1

 2
              DATED this 16th day of September, 2019.
 3

 4

 5

 6

 7                                              /s/ Sarah Awes
                                                Sarah Awes
 8                                              Legal Assistant
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
     DECLARATION OF DARRELL L. COCHRAN IN
     SUPPORT OF PLAINTIFF’S OPPOSITION TO
26
     DEFENDANT NATIONAL RAILROAD
     PASSENGER CORPORATION’S MOTION FOR                                  A Professional Limited Liability Company

     SUMMARY JUDGMENT ON PUNITIVE                                 911 Pacific Avenue, Suite 200
     DAMAGES AND CPA CLAIM                                             Tacoma, WA 98402
     3:18-cv-05106-BHS                                       Phone: (253) 777-0799 Facsimile: (253) 627-0654
                                                                          www.pcvalaw.com

     6 of 6
